


 

Exhibit 10.53

 

Amendment to the Amended and Restated 2004 Stock Option Plan of Biovail
Corporation dated May 16, 2007

 

THIS AMENDMENT, effective May 16, 2007, is made to the Amended and Restated 2004
Stock Option Plan of Biovail Corporation, as amended (the “2004 Stock Option
Plan”).

 

WHEREAS, on March 14, 2007, the Board of Directors of Biovail Corporation
approved certain revisions to the amendment provisions of the 2004 Stock Option
Plan, subject to approval of the shareholders of Biovail Corporation (the
“Shareholders”);

 

AND WHEREAS, at the annual and special meeting of Shareholders, held on May 16,
2007, the Shareholders approved such revisions to the amendment provisions of
the 2004 Stock Option Plan;

 

NOW THEREFORE the 2004 Stock Option Plan is hereby amended as follows:

 

1.               Section 6.5(b) is hereby deleted in its entirety and replaced
with the following:

 

“(b)                 Subject to Section 6.5(c), the Board may, without notice,
at any time or from time to time for any purpose whatsoever, and whether in
whole or in part, amend, suspend, discontinue or terminate this Plan or any
provisions hereof or amend an Option granted to a Participant or a related
Option Agreement, as applicable, in such respects as it, in its sole discretion,
determines appropriate.  No such amendment, suspension, discontinuance or
termination may, without the consent of any Optionee or the representatives of
his or her estate, as applicable, alter or impair any rights or obligation
arising from any Option previously granted to an Optionee under this Plan unless
the Board determines that the action would not materially and adversely affect
the rights of such Participant.  In addition, no such action shall be undertaken
that would cause a previously granted Option intended to qualify for favourable
treatment under Section 162(m) of the Code to cease to so qualify.”.

 

4.               New sections 6.5(c) and 6.5(d) shall be inserted immediately
following the Section 6.5(b) and shall state as follows:

 

“(c)     Notwithstanding anything contained herein to the contrary, no such
action as is contemplated by Section 6.5(b) is effective until shareholder
approval is obtained where such shareholder approval is required under
Section 162(m) of the Code or the rules of the TSX and/or NYSE or the rules of
any other exchange or system on which the Company’s securities are listed or
traded at the request of the Company.  In addition, in order to become
effective, shareholder approval shall be required for:

 

(i)             any amendment to increase the number of Common Shares reserved
for issuance from treasury under the Plan;

 

(ii)          any amendment that would reduce the Exercise Price of an
outstanding Option (including a cancellation and reissue of an Option
constituting a reduction of the Exercise Price);

 

(iii)       any amendment to extend the term of an outstanding Option beyond the
originally scheduled expiry date for that Option;

 

(iv)      any amendment to the eligible participants under the Plan that would
permit the introduction or reintroduction of non-employee directors to
participate under the Plan on a discretionary basis;

 

(v)         any amendment that would alter the transferability or assignability
of Options under the Plan; and

 

(vi)      any amendment to the Plan to provide for other types of compensation
through equity issuance,

 

unless the change results from the application of Article 5 of the Plan.

 

(d)       The shareholders’ approval of an action as contemplated by
Section 6.5(c), if required pursuant to the terms thereof, shall be given by
approval of the holders of a majority of the Common Shares present and voting in
person or by proxy at a duly called meeting of the shareholders.  If required by
the rules of the TSX and/or NYSE or the rules of any other exchange or system on
which the Company’s securities are listed or traded at the request of the
Company, the votes of Common Shares held directly or indirectly by Insiders
benefiting from the action shall be excluded.”.

 

--------------------------------------------------------------------------------
